 


BROOKDALE SENIOR LIVING INC.
ASSOCIATE STOCK PURCHASE PLAN


ARTICLE I.
INTRODUCTION


1.1           ESTABLISHMENT OF PLAN.  Brookdale Senior Living Inc., a Delaware
corporation (the “Company”), adopts the following employee stock purchase plan
for its eligible employees.  This Plan shall be known as the Brookdale Senior
Living Inc. Associate Stock Purchase Plan.


1.2           PURPOSE. The purpose of this Plan is to provide an opportunity for
eligible employees of the Employer to become stockholders in the Company.  It is
believed that broad-based employee participation in the ownership of the
business will help to achieve the unity of purpose conducive to the continued
growth of the Employer and to the mutual benefit of its employees and
stockholders.


1.3           QUALIFICATION. This Plan is intended to be an employee stock
purchase plan which qualifies for favorable Federal income tax treatment under
Section 423 of the Code and is intended to comply with the provisions thereof,
including the requirement of Section 423(b)(5) of the Code that all Employees
granted options to purchase Stock under the Plan have the same rights and
privileges with respect to such options.


1.4           RULE 16B-3 COMPLIANCE.  This Plan is intended to comply with Rule
16b-3 under the Securities Exchange Act of 1934, and should be interpreted in
accordance therewith.


ARTICLE II.
DEFINITIONS


As used herein, the following words and phrases shall have the meanings
specified below:


2.1           BOARD OF DIRECTORS.  The Board of Directors of the Company.


2.2           CLOSING MARKET PRICE.  The last sale price of the Stock as
reported on the New York Stock Exchange on the date specified; provided that if
there should be any material alteration in the present system of reporting sales
prices of such Stock, or if such Stock should no longer be listed on the New
York Stock Exchange, the market value of the Stock as of a particular date shall
be determined in such a method as shall be specified by the Plan Administrator.


2.3           CODE.  The Internal Revenue Code of 1986, as amended from time to
time.


2.4           COMMENCEMENT DATE.  The first day of each Option Period.  The
first Commencement Date shall be October 1, 2008.


2.5           CONTRIBUTION ACCOUNT.  The account established on behalf of a
Participant to which shall be credited the amount of the Participant’s
contribution, pursuant to Article V.


2.6           EFFECTIVE DATE.  October 1, 2008.


2.7           EMPLOYEE.  Each employee of the Employer except:


  (a)           any employee who has been employed less than six (6) months;
 
  (b)           any employee whose customary employment is twenty (20) hours per
week or less; or


  (c)           any employee whose customary employment is for not more than
five (5) months in any calendar year.


 
 

--------------------------------------------------------------------------------

 
 


2.8           EMPLOYER.  The Company and any corporation (i) which is a
Subsidiary of the Company, (ii) which is authorized by the Board of Directors to
adopt this Plan with respect to its Employees, and (iii) which adopts this
Plan.  The term “Employer” shall include any corporation into which an Employer
may be merged or consolidated or to which all or substantially all of its assets
may be transferred, provided that the surviving or transferee corporation would
qualify as a Subsidiary under Section 2.18 hereof and that such corporation does
not affirmatively disavow this Plan.  For purposes of this Plan, the term
“corporation” means a corporation as defined in Section 1.421-1(i)(1) of the
Treasury Regulations, which definition includes a limited liability company
taxable as a corporation for all Federal tax purposes.


2.9           EXERCISE DATE.  The last trading date of each Option Period on the
New York Stock Exchange.


2.10         EXERCISE PRICE.  The price per share of the Stock to be charged to
Participants at the Exercise Date, as determined in Section 6.3.


2.11         FIVE-PERCENT STOCKHOLDER.  An Employee who owns five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or any Subsidiary thereof. In determining this five percent test,
shares of stock which the Employee may purchase under outstanding options, as
well as stock attributed to the Employee under Section 424(d) of the Code, shall
be treated as stock owned by the Employee in the numerator, but shares of stock
which may be issued under options shall not be counted in the total of
outstanding shares in the denominator.


2.12         GRANT DATE.  The first trading date of each Option Period on the
New York Stock Exchange.


2.13         OPTION PERIOD.  Successive periods of three (3) months (i)
commencing on July 1 and ending on September 30, (ii) commencing on October 1
and ending on December 31, (iii) commencing on January 1 and ending on March 31,
and (iv) commencing on April 1 and ending on June 30.


2.14         PARTICIPANT.  Any Employee of an Employer who has met the
conditions for eligibility as provided in Article IV and who has elected to
participate in the Plan.


2.15         PLAN.  Brookdale Senior Living Inc. Associate Stock Purchase Plan.


2.16         PLAN ADMINISTRATOR.  The committee composed of one or more
individuals to whom authority is delegated by the Board of Directors to
administer the Plan.  The initial committee shall be the Compensation Committee
of the Board of Directors.


2.17         STOCK.  Those shares of common stock of the Company which are
reserved pursuant to Section 6.1 for issuance upon the exercise of options
granted under this Plan.


2.18         SUBSIDIARY.  Any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the option, each of the corporations other than the last corporation
in the chain owns stock possessing fifty percent (50%) or more of the combined
voting power of all classes of stock in one of the other corporations in such
chain.


ARTICLE III.
STOCKHOLDER APPROVAL


3.1           STOCKHOLDER APPROVAL REQUIRED.  This Plan must be approved by the
stockholders of the Company within the period beginning twelve (12) months
before and ending twelve (12) months after its adoption by the Board of
Directors.


3.2           STOCKHOLDER APPROVAL FOR CERTAIN AMENDMENTS.  Without the approval
of the stockholders of the Company, no amendment to this Plan shall increase the
number of shares reserved under the Plan, other than as provided in Sections 6.1
and 10.3. Approval by stockholders must occur within one (1) year of such
amendment or such amendment shall be void ab initio, comply with applicable
provisions of the corporate


 
2

--------------------------------------------------------------------------------

 


certificate of incorporation and bylaws of the Company, and comply with Delaware
law prescribing the method and degree of stockholder approval required for
issuance of corporate stock or options.


ARTICLE IV.
ELIGIBILITY AND PARTICIPATION


4.1           CONDITIONS.  Each Employee shall become eligible to become a
Participant on the Commencement Date next following the date he has been
employed for six (6) months.  No Employee who is a Five-Percent Stockholder
shall be eligible to participate in the Plan.  Notwithstanding anything to the
contrary contained herein, no individual who is not an Employee shall be granted
an option to purchase Stock under the Plan.


4.2           APPLICATION FOR PARTICIPATION.  Each Employee who becomes eligible
to participate shall be furnished a summary of the Plan and an enrollment
form.  If such Employee elects to participate hereunder, he shall complete such
form and file it with his Employer no later than fifteen (15) days prior to the
next Commencement Date. The completed enrollment form shall indicate the amount
of Employee contributions authorized by the Employee.  If no new enrollment form
is filed by a Participant in advance of any Option Period after the initial
Option Period, that Participant shall be deemed to have elected to continue to
participate with the same contribution previously elected (subject to the limit
of fifteen percent (15%) of base pay).  If any Employee does not elect to
participate in any given Option Period, he may elect to participate on any
future Commencement Date so long as he continues to meet the eligibility
requirements.


4.3           DATE OF PARTICIPATION.  All Employees who elect to participate
shall be enrolled in the Plan commencing with the first pay date after the
Commencement Date following their submission of the enrollment form.  Upon
becoming a Participant, the Participant shall be bound by the terms of this
Plan, including any amendments whenever made.


4.4           ACQUISITION OR CREATION OF SUBSIDIARY.  If the stock of a
corporation is acquired by the Company or another Employer so that the acquired
corporation becomes a Subsidiary, or if a Subsidiary is created, the Subsidiary
in either case shall automatically become an Employer and its Employees shall
become eligible to participate in the Plan on the first Commencement Date after
the acquisition or creation of the Subsidiary, as the case may
be.  Notwithstanding the foregoing, the Board of Directors may by appropriate
resolutions (i) provide that the acquired or newly created Subsidiary shall not
be a participating Employer, (ii) specify that the acquired or newly created
Subsidiary will become a participating Employer on a Commencement Date other
than the first Commencement Date after the acquisition or creation, or (iii)
attach any condition whatsoever to eligibility of the employees of the acquired
or newly created Subsidiary, except to the extent such condition would not
comply with Section 423 of the Code.


ARTICLE V.
CONTRIBUTION ACCOUNT


5.1           EMPLOYEE CONTRIBUTIONS.  The enrollment form signed by each
Participant shall authorize the Employer to deduct from the Participant’s
compensation an after-tax amount during each payroll period not less than ten
dollars ($10.00) nor more than an amount which is fifteen percent (15%) of the
Participant’s base pay on the Commencement Date.  A Participant’s base pay shall
be determined before subtracting any elective deferrals to a qualified plan
under Section 401(k) of the Code, salary reduction contributions to a cafeteria
plan under Section 125 of the Code or elective deferrals to a nonqualified
deferred compensation plan.  The dollar amount deducted each payday shall be
credited to the Participant’s Contribution Account.  Participant contributions
will not be permitted to commence at any time during the Option Period other
than on the Commencement Date. Unless otherwise determined by the Plan
Administrator with respect to an Option Period, no interest will accrue on any
contributions or on the balance in a Participant’s Contribution Account.


5.2           MODIFICATION OF CONTRIBUTION RATE.  No change shall be permitted
in a Participant’s amount of withholding except upon a Commencement Date, and
then only if the Participant files a new enrollment form with the Employer at
least fifteen (15) days in advance of the Commencement Date designating the
desired withholding rate.  Notwithstanding the foregoing, a Participant may
notify the Employer at any time (except during the periods from March 22 through
March 31, June 21 through June 30, September 21 through September 30


 
3

--------------------------------------------------------------------------------

 


and December 22 through December 31) that he wishes to discontinue his
contributions.  This notice shall be in writing and on such forms as provided by
the Employer and shall become effective as of a date provided on the form not
more than fifteen (15) days following its receipt by the Employer.  The
Participant shall become eligible to recommence contributions on the next
Commencement Date.


5.3           WITHDRAWAL OF CONTRIBUTIONS.  A Participant may elect to withdraw
the balance of his Contribution Account at any time during the Option Period
prior to the Exercise Date (except during the periods from March 22 through
March 31, June 21 through June 30, September 21 through September 30 and
December 22 through December 31).  The option granted to a Participant shall be
canceled upon his withdrawal of the balance in his Contribution Account.  This
election to withdraw must be in writing on such forms as may be provided by the
Employer.  If contributions are withdrawn in this manner, further contributions
during that Option Period will be discontinued in the same manner as provided in
Section 5.2, and the Participant shall become eligible to recommence
contributions on the next Commencement Date.


5.4           LIMITATIONS ON CONTRIBUTIONS.  During each Option Period, the
total contributions by a Participant to his Contribution Account shall not
exceed fifteen percent (15%) of the Participant’s base pay for the Option
Period.  If a Participant’s total contributions should exceed this limit, the
excess shall be returned to the Participant after the end of the Option Period,
without interest.


ARTICLE VI.
ISSUANCE AND EXERCISE OF OPTIONS


6.1           RESERVED SHARES OF STOCK.  The Company shall initially reserve one
million (1,000,000) shares of Stock for issuance upon exercise of the options
granted under this Plan.  The number of shares of Stock reserved for issuance
under this Plan shall automatically increase by two hundred thousand (200,000)
shares the first day of each calendar year beginning January 1, 2010.


6.2           ISSUANCE OF OPTIONS.  On the Grant Date each Participant shall be
deemed to receive an option to purchase Stock with the number of shares and
Exercise Price determined as provided in this Article VI, subject to the maximum
limits specified in Section 6.6(a).  All such options shall be automatically
exercised on the following Exercise Date, except for options which are canceled
when a Participant withdraws the balance of his Contribution Account or which
are otherwise terminated under the provisions of this Plan.


6.3           DETERMINATION OF EXERCISE PRICE.  The Exercise Price of the
options granted under this Plan for any Option Period shall be ninety percent
(90%) of the Closing Market Price of the Stock on the Exercise Date.


6.4           PURCHASE OF STOCK.  On an Exercise Date, all options shall be
automatically exercised, except that the options of a Participant who has
terminated employment pursuant to Section 7.1 or who has withdrawn all his
contributions shall expire.  The Contribution Account of each Participant shall
be used to purchase the maximum number of whole shares of Stock determined by
dividing the Exercise Price into the balance of the Participant’s Contribution
Account.  Any money remaining in a Participant’s Contribution Account
representing a fractional share shall remain in his Contribution Account to be
used in the next Option Period along with new contributions in the next Option
Period; provided, however, that if the Participant does not enroll for the next
Option Period, the balance remaining shall be returned to him in cash, without
interest.


6.5           TERMS OF OPTIONS.  Options granted under this Plan shall be
subject to such amendment or modification as the Employer shall deem necessary
to comply with any applicable law or regulation, including but not limited to
Section 423 of the Code, and shall contain such other provisions as the Employer
shall from time to time approve and deem necessary; provided, however, that any
such provisions shall comply with Section 423 of the Code.


6.6           LIMITATIONS ON OPTIONS.  The options granted hereunder are subject
to the following limitations:


 
4

--------------------------------------------------------------------------------

 


  (a)           The maximum number of shares of Stock which may be purchased by
any Participant on an Exercise Date shall be two hundred (200) shares.  This
maximum number of shares shall be adjusted as determined by the Plan
Administrator in accordance with, and upon the occurrence of an event described
in, Section 10.3.


  (b)           No Participant shall be permitted to accrue the right to
purchase during any calendar year Stock under this Plan (or any other Plan of
the Employer or a Subsidiary which is qualified under Section 423 of the Code)
having a market value of greater than twenty-five thousand dollars ($25,000.00)
(as determined on the Grant Date for the Option Period during which each such
share of Stock is purchased) as provided in Section 423(b)(8) of the Code.


  (c)           No option may be granted to a Participant if the Participant
immediately after the option is granted would be a Five-Percent Stockholder.


  (d)           No Participant may assign, transfer or otherwise alienate any
options granted to him under this Plan, otherwise than by will or the laws of
descent and distribution, and such options must be exercised during the
Participant’s lifetime only by him.


6.7           PRO-RATA REDUCTION OF OPTIONED STOCK.  If the total number of
shares of Stock to be purchased under option by all Participants on an Exercise
Date exceeds the number of shares of Stock remaining authorized for issuance
under Section 6.1, a pro-rata allocation of the shares of Stock available for
issuance will be made among Participants in proportion to their respective
Contribution Account balances on the Exercise Date, and any money remaining in
the Contribution Accounts shall be returned to the Participants, without
interest.


6.8           APPLICABLE SECURITIES LAWS.  Notwithstanding anything to the
contrary contained herein, the Company shall not be obligated to issue shares of
Stock to any Participant if to do so would violate any State (or other
applicable) securities law applicable to the sale of Stock to such
Participant.  In the event that the Company refrains from issuing shares of
Stock to any Participant in reliance on this Section, the Company shall return
to such Participant the amount in such Participant’s Contribution Account that
would otherwise have been applied to the purchase of Stock.


ARTICLE VII.
TERMINATION OF PARTICIPATION


7.1           TERMINATION OF EMPLOYMENT.  Any Employee whose employment with the
Employer is terminated during the Option Period prior to the Exercise Date for
any reason except death, disability or retirement at or after age 65 shall cease
being a Participant immediately.  The balance of that Participant’s Contribution
Account shall be paid to such Participant as soon as practical after his
termination.  The option granted to such Participant shall be null and void.


7.2           DEATH.  If a Participant should die while employed by the
Employer, no further contributions on behalf of the deceased Participant shall
be made.  The legal representative of the deceased Participant may elect to
withdraw the balance in said Participant’s Contribution Account by notifying the
Employer in writing prior to the Exercise Date in the Option Period during which
the Participant died (except during the periods from March 22 through March 31,
June 21 through June 30, September 21 through September 30 and December 22
through December 31).  In the event no election to withdraw is made on or before
the March 21, June 20, September 20 or December 21 preceding the Exercise Date,
the balance accumulated in the deceased Participant’s Contribution Account shall
be used to purchase shares of Stock in accordance with Section 6.4.  Any money
remaining which is insufficient to purchase a whole share shall be paid to the
legal representative.


7.3           RETIREMENT.  If a Participant should retire from the employment of
the Employer at or after attaining age 65, no further contributions on behalf of
the retired Participant shall be made.  The Participant may elect to withdraw
the balance in his Contribution Account by notifying the Employer in writing
prior to the Exercise Date in the Option Period during which the Participant
retired (except during the periods from March 22 through March 31, June 21
through June 30, September 21 through September 30 and December 22 through
December 31).  In the event no election to withdraw is made on or before the
March 21, June 20, September 20 or December 21


 
5

--------------------------------------------------------------------------------

 


preceding the Exercise Date, the balance accumulated in the retired
Participant’s Contribution Account shall be used to purchase shares of Stock in
accordance with Section 6.4.  Any money remaining which is insufficient to
purchase a whole share shall be paid to the retired Participant.


7.4           DISABILITY.  If a Participant should terminate employment with the
Employer on account of disability, as determined by reference to the definition
of “disability” in the Employer’s long-term disability plan, no further
contributions on behalf of the disabled Participant shall be made.  The
Participant may elect to withdraw the balance in his Contribution Account by
notifying the Employer in writing prior to the Exercise Date in the Option
Period during which the Participant became disabled (except during the periods
from March 22 through March 31, June 21 through June 30, September 21 through
September 30 and December 22 through December 31).  In the event no election to
withdraw is made on or before the March 21, June 20, September 20 or December 21
preceding the Exercise Date, the balance accumulated in the disabled
Participant’s Contribution Account shall be used to purchase shares of Stock in
accordance with Section 6.4.  Any money remaining which is insufficient to
purchase a whole share shall be paid to the disabled Participant.


ARTICLE VIII.
OWNERSHIP OF STOCK


8.1           ISSUANCE OF STOCK.  As soon as practical after the Exercise Date,
the Plan Administrator will, in its sole discretion, either credit a share
account maintained for the benefit of each Participant or issue certificates to
each Participant for the number of shares of Stock purchased under the Plan by
such Participant during an Option Period. Such determination by the Plan
Administrator shall apply equally to all shares of Stock purchased during the
Option Period.  Certificates may be issued, at the request of a Participant, in
the name of the Participant, jointly in the name of the Participant and a member
of the Participant’s family, to the Participant as custodian for the
Participant’s child under the Gift to Minors Act, or to the legal representative
of a deceased Participant.


8.2           PREMATURE SALE OF STOCK.  If a Participant (or former Participant)
sells or otherwise disposes of any shares of Stock obtained under this Plan:


  (i)           prior to two (2) years after the Grant Date of the option under
which such shares were obtained, or


  (ii)           prior to one (1) year after the Exercise Date on which such
shares were obtained,


that Participant (or former Participant) must notify the Employer immediately in
writing concerning such disposition.


8.3           TRANSFER OF OWNERSHIP.  A Participant who purchases shares of
Stock under this Plan shall be transferred at such time substantially all of the
rights of ownership of such shares of Stock in accordance with the Treasury
Regulations promulgated under Section 423 of the Code as in effect on the
Effective Date. Such rights of ownership shall include the right to vote, the
right to receive declared dividends, the right to share in the assets of the
Employer in the event of liquidation, the right to inspect the Employer’s books
and the right to pledge or sell such Stock subject to the restrictions in the
Plan.


ARTICLE IX.
ADMINISTRATION AND AMENDMENT


9.1           ADMINISTRATION.  The Plan Administrator shall (i) administer the
Plan, (ii) keep records of the Contribution Account balance of each Participant,
(iii) keep records of the share account balance of each Participant, (iv)
interpret the Plan, and (v) determine all questions arising as to eligibility to
participate, amount of contributions permitted, determination of the Exercise
Price, and all other matters of administration.  The Plan Administrator shall
have such duties, powers and discretionary authority as may be necessary to
discharge the foregoing duties, and may delegate any or all of the foregoing
duties to any individual or individuals (including officers or other Employees
who are Participants).  The Board of Directors shall have the right at any time
and without notice to remove or replace any individual or committee of
individuals serving as Plan Administrator. All


 
6

--------------------------------------------------------------------------------

 


determinations by the Plan Administrator shall be conclusive and binding on all
persons. Any rules, regulations, or procedures that may be necessary for the
proper administration or functioning of this Plan that are not covered in this
Plan document shall be promulgated and adopted by the Plan Administrator.


9.2           AMENDMENT.  The Board of Directors of the Employer may at any time
amend the Plan in any respect, including termination of the Plan, without notice
to Participants.  If the Plan is terminated, all options outstanding at the time
of termination shall become null and void and the balance in each Participant’s
Contribution Account shall be paid to that Participant, without
interest.  Notwithstanding the foregoing, no amendment of the Plan as described
in Section 3.2 shall become effective until and unless such amendment is
approved by the stockholders of the Company in accordance with the approval
requirements of Section 3.2.


ARTICLE X.
MISCELLANEOUS


10.1           EXPENSES.  The Employer will pay all expenses of administering
this Plan that may arise in connection with the Plan.


10.2           NO CONTRACT OF EMPLOYMENT.  Nothing in this Plan shall be
construed to constitute a contract of employment between an Employer and any
Employee or to be an inducement for the employment of any Employee.  Nothing
contained in this Plan shall be deemed to give any Employee the right to be
retained in the service of an Employer or to interfere with the right of an
Employer to discharge any Employee at any time, with or without cause,
regardless of the effect which such discharge may have upon him as a Participant
of the Plan.


10.3           ADJUSTMENT UPON CHANGES IN STOCK.  The aggregate number of shares
of Stock reserved for purchase under the Plan as provided in Section 6.1, and
the calculation of the Exercise Price as provided in Section 6.3, shall be
adjusted by the Plan Administrator (subject to direction by the Board of
Directors) in an equitable and proportionate manner to reflect changes in the
capitalization of the Company, including, but not limited to, such changes as
result from merger, consolidation, reorganization, recapitalization, stock
dividend, dividend in property other than cash, stock split, combination of
shares, exchange of shares and change in corporate structure.  If any adjustment
under this Section 10.3 would create a fractional share of Stock or a right to
acquire a fractional share of Stock, such fractional share shall be disregarded
and the number of shares available under the Plan and the number of shares
covered under any options granted pursuant to the Plan shall be the next lower
number of shares, rounding all fractions downward.


10.4           EMPLOYER’S RIGHTS.  The rights and powers of any Employer shall
not be affected in any way by its participation in this Plan, including but not
limited to the right or power of any Employer to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.


10.5           LIMIT ON LIABILITY.  No liability whatever shall attach to or be
incurred by any past, present or future stockholders, officers or directors, as
such, of the Company or any Employer, under or by reason of any of the terms,
conditions or agreements contained in this Plan or implied therefrom, and any
and all liabilities of any and all rights and claims against the Company, an
Employer, or any stockholder, officer or director as such, whether arising at
common law or in equity or created by statute or constitution or otherwise,
pertaining to this Plan, are hereby expressly waived and released by every
Participant as a part of the consideration for any benefits under this Plan;
provided, however, no waiver shall occur, solely by reason of this Section 10.5,
of any right which is not susceptible to advance waiver under applicable law.


10.6           GENDER AND NUMBER.  For the purposes of the Plan, unless the
contrary is clearly indicated, the use of the masculine gender shall include the
feminine, and the singular number shall include the plural and vice versa.


10.7           GOVERNING LAW.  The validity, construction, interpretation,
administration and effect of this Plan, and any rules or regulations promulgated
hereunder, including all rights or privileges of any Participants hereunder,
shall be governed exclusively by and in accordance with the laws of the State of
Delaware, except that


 
7

--------------------------------------------------------------------------------

 

 
the Plan shall be construed to the maximum extent possible to comply with
Section 423 of the Code and the Treasury Regulations promulgated thereunder.


10.8           HEADINGS.  Any headings or subheadings in this Plan are inserted
for convenience of reference only and are to be ignored in the construction of
any provisions hereof.


10.9           SEVERABILITY.  If any provision of this Plan is held by a court
to be unenforceable or is deemed invalid for any reason, then such provision
shall be deemed inapplicable and omitted, but all other provisions of this Plan
shall be deemed valid and enforceable to the full extent possible under
applicable law.


IN WITNESS WHEREOF, the Employer has adopted this Plan as of the 21st day of
April, 2008, to be effective as of the Effective Date (subject to approval by
the Company’s stockholders at the 2008 Annual Meeting of Stockholders).



   
BROOKDALE SENIOR LIVING INC.
                             
By:
  /s/ W.E. Sheriff
     
Name:
W.E. Sheriff
     
Title:
Chief Executive Officer
 

 


ATTEST:
                 
/s/ T. Andrew Smith
   
T. Andrew Smith, Secretary
   



 




8